Case: 19-11981    Date Filed: 03/06/2020    Page: 1 of 5



                                                              [DO NOT PUBLISH]

               IN THE UNITED STATES COURT OF APPEALS

                        FOR THE ELEVENTH CIRCUIT
                          ________________________

                                No. 19-11981
                            Non-Argument Calendar
                          ________________________

                      D.C. Docket No. 1:93-cr-00567-BB-2



UNITED STATES OF AMERICA,
                                                                  Plaintiff-Appellee,

                                      versus

JORGE ELIECER BUENO-SIERRA,
                                                              Defendant-Appellant.

                          ________________________

                   Appeal from the United States District Court
                       for the Southern District of Florida
                         ________________________

                                 (March 6, 2020)

Before GRANT, HULL, and MARCUS, Circuit Judges.

PER CURIAM:

      Jorge Eliecer Bueno-Sierra, a federal prisoner serving a life sentence for

offenses involving the importation and possession of cocaine with intent to
               Case: 19-11981     Date Filed: 03/06/2020    Page: 2 of 5



distribute, appeals the district court’s denial of his pro se motion to reduce his

sentence. We affirm.

                                           I.

      In 1994, Bueno-Sierra was convicted of conspiracy to import cocaine into

the United States, conspiracy to possess cocaine with intent to distribute,

importation of cocaine into the United States, and possession of cocaine with intent

to distribute. In the Presentence Investigation Report (PSR), the probation officer

calculated that Bueno-Sierra’s offenses involved one attempted shipment of

approximately 467 kilograms of cocaine and a second shipment involving

approximately 138 kilograms of cocaine. Bueno-Sierra objected to the PSR’s

statement attributing the drug quantity from the second shipment to him, but did

not object to the statement that he was responsible for 467 kilograms of cocaine

from the first shipment. The district court noted that the additional 138 kilograms

did not change the applicable Sentencing Guidelines range and ultimately imposed

a total sentence of life imprisonment as to all four counts of conviction.

      We affirmed Bueno-Sierra’s convictions and sentence on direct appeal, and

the United States Supreme Court denied his petition for certiorari. United States v.

Bueno-Sierra, 99 F.3d 375, 377 (11th Cir. 1996), cert. denied, 520 U.S. 1110

(1997) (Mem.). In the years since his convictions became final, Bueno-Sierra has

filed multiple motions attacking his life sentence, including several motions to


                                           2
               Case: 19-11981     Date Filed: 03/06/2020   Page: 3 of 5



vacate his sentence pursuant to 28 U.S.C. § 2255 and a motion to reduce his

sentence pursuant to 18 U.S.C. § 3582(c)(2) based on Amendment 782 to the

Sentencing Guidelines. All of Bueno-Sierra’s previous postconviction motions

were denied or dismissed for lack of jurisdiction.

      In April 2019, Bueno-Sierra filed the § 3582(c) motion that is the subject of

this appeal, asking the district court to reduce his sentence under the First Step Act

of 2018, which made certain provisions of the Fair Sentencing Act of 2010

retroactively applicable. See Pub. Law 115-391, § 404, 132 Stat. 5194, 5222

(2018). The relevant provisions of the Fair Sentencing Act effectively reduced the

minimum sentences applicable to specified offenses involving cocaine base. See

Pub. L. No. 111-220, 124 Stat. 2372, § 2 (2010) (amending provisions of 21 U.S.C.

§ 841(b)(1)). Bueno-Sierra also argued that he was entitled to a reduction in his

sentence under § 3582(c)(2) based on Amendment 750 to the Sentencing

Guidelines, which revised the quantity tables for cocaine base in U.S.S.G. § 2D1.1.

See 18 U.S.C. § 3582(c)(2); U.S.S.G. App. C, amend. 750 (Nov. 2011). The

district court denied Bueno-Sierra’s motion, finding that he was not entitled to

relief under the First Step Act or Amendment 750 because his offenses involved

cocaine, not cocaine base.

      Bueno-Sierra’s arguments on appeal have nothing to do with the issues he

raised in the district court—he does not challenge, or even mention, the district


                                          3
               Case: 19-11981     Date Filed: 03/06/2020    Page: 4 of 5



court’s conclusion that he is not eligible for a reduction in his sentence under the

First Step Act or Amendment 750. Instead, he attacks his sentence on the ground

that the evidence introduced at trial did not support the quantity of cocaine

attributed to him in the PSR, and he argues that the district court should have

corrected the “error” in the PSR pursuant to Rule 36 of the Federal Rules of

Criminal Procedure.

                                           II.

      Ordinarily, we review a district court’s decision regarding a prisoner’s

statutory eligibility for a sentence reduction de novo. See, e.g., United States v.

Llewlyn, 879 F.3d 1291, 1294 (11th Cir. 2018). But where an appellant fails to

challenge any of the bases for the district court’s judgment in his initial brief, he

has abandoned those issues on appeal and the district court is due to be affirmed.

See United States v. King, 751 F.3d 1268, 1277 (11th Cir. 2014); Timson v.

Sampson, 518 F.3d 870, 874 (11th Cir. 2008).

      To the extent that Bueno-Sierra argues that the district court should have

considered on its own initiative whether the PSR contained an error in the amount

of cocaine attributed to him for sentencing purposes, he is incorrect. Bueno-

Sierra’s motion did not mention Rule 36 or ask the district court to reconsider the

amount of cocaine attributed to him at sentencing. Moreover, the district court had

no jurisdictional mechanism to consider Bueno-Sierra’s drug-quantity arguments


                                           4
               Case: 19-11981     Date Filed: 03/06/2020    Page: 5 of 5



because “Rule 36 may not be used ‘to make a substantive alteration to a criminal

sentence,’” and we have not given Bueno-Sierra permission to file another § 2255

motion. United States v. Portillo, 363 F.3d 1161, 1164 (11th Cir. 2004) (citation

omitted); see United States v. Holt, 417 F.3d 1172, 1175 (11th Cir. 2005).

      In any event, we have already considered and rejected Bueno-Sierra’s drug-

quantity arguments in his appeal from the denial of a previous postjudgment

motion. See United States v. Bueno-Sierra, 632 F. App’x 605, 605–06 (11th Cir.

2016) (unpublished) (holding in part that by failing to object to statements in the

PSR attributing 467 kilograms of cocaine to him, Bueno-Sierra admitted that his

offenses involved 467 kilograms of cocaine for sentencing purposes). Our earlier

decision on that issue is binding for all subsequent proceedings in Bueno-Sierra’s

case; it is not subject to reconsideration by the district court. See United States v.

Tamayo, 80 F.3d 1514, 1520 (11th Cir. 1996) (an appellate decision is binding for

all subsequent proceedings in the same case); see also United States v. Escobar-

Urrego, 110 F.3d 1556, 1560–61 (11th Cir. 1997) (applying the law-of-the-case

doctrine in the context of a § 3582(c)(2) motion). We therefore affirm.

      AFFIRMED.




                                           5